Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 2, 6, 7, 8, 17 are amended. Claims 3-5, 21-48 are canceled. Claims 7, 8, 11-14, 17-20 are withdrawn. New claim 49 is added.
Claims 1, 2, 6, 9, 10, 15, 16, 49 are under consideration.

Claim Rejections - 35 USC § 112
2. (previous rejection, withdrawn) Claims 1-3 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIJA), first paragraph, because the specification, while being enabling for using ingenol-3- angelate (PEPO05) in combination with JQ1 for enhancing reactivation of herpesvirus, does not reasonably provide enablement for using PEPO05 in combination with any latency reactivation agents for enhancing reactivation of any latent virus in a subject infected with the virus. 
Applicant contends: claim 1 is amended; the specification discloses that PEP005 in combination with positive transcription elongation factor b activator; HMT inhibitor, or HDAC inhibitor is capable of reactivating latent virus.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
3. (previous rejection, withdrawn) Claims 1-6, 9, 10, 16 were rejected under 35 U.S.C. 103 as being unpatentable over Grue-Sorensen et al. (US20130324600; previously cited) in view of Roizman et al. (US20160089376; previously cited).
Applicant contends: claim 1 is amended; one of ordinary skill in the art would not have been motivated to combine the references as suggested or have had a reasonable expectation of success; applicant disagrees with the characterization of Roizman et al.;Roizman et al. discloses that JQ1 does not significantly activate latent HSV; a person of skill in the art would not have been motivated to combine the reference because Roizman et al. teaches away from using JQ1; low level activation by JQ1 was likely due to cellular toxicity; one of ordinary skill in the art would not reasonably expect that the composition would reactivate a latent herpesvirus.
In view of applicant’s amendments and arguments in view of Roizman et al. as to JQ1, the rejection is withdrawn.

4. (previous rejection, withdrawn) Claim 15 was rejected under 35 U.S.C. 103 as being unpatentable over Grue-Sorensen et al. in view of Roizman et al. as applied to claims 1-6, 9, 10, 16 above, and further in view of Spector et al. (US20100272752; previously cited).
Applicant contends: Spector does not suggest the elements of claim 1.
In view of the withdrawal of the rejection over Grue-Sorensen et al. in view of Roizman et al. on which the instant rejection depends, the instant rejection is also withdrawn.

Double Patenting
5. (previous rejection, withdrawn) Claims 1-3, 5, 6, 9, 10, 15, 16 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, 15-21, 25-29, 33-39, 43-46 of copending Application No. 16/805429 in view of Roizman et al. (cited above) and Finkel et al. (U.S. Patent No. 9387231)(cited in applicant’s IDS submitted 2/12/2020).
Applicant contends: claim 1 is amended to include claim 4, which was not rejected.
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 1-3, 5, 6, 9, 10, 15, 16 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10376486.
Applicant contends: claim 1 is amended to include claim 4, which was not rejected;
In view of applicant’s amendments, the rejection is withdrawn.

7. The instant claims as to the elected species (herpesvirus; positive transcription factor b activator; JQ1) are free of the prior art of record. Thus, the search is extended to additional species (See MPEP 803.02).
Thus, the search is extended to the HDAC inhibitor (as recited in claim 1), SAHA, with herpesvirus (already elected).
Further, withdrawn claims 8, 13, 14 are herein rejoined for examination.
Claims 6, 9, 10 are objected to for depending on a rejected claim.
Claims 7, 11, 12, 17-20 are still considered withdrawn as being drawn to non-elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. (new, necessitated by amendment) Claims 1, 2, 8, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grue-Sorensen et al. (US20130324600; previously cited) in view of Roizman et al. (US20160089376; previously cited).
See claims 1, 2, 8, 13, 14, 16 as submitted 7/27/2021 as to the instantly considered species.
Grue-Sorensen et al. teaches: ingenol-3-angelate [0002, 0013](as recited in claims 1, 2); wherein ingenol-3-angelate induces cell death and has immunostimulatory effect [0008]; including derivatives with a similar or improved activity; including for treatment of viral infections [0140, 0154]; including herpes virus [0135](as recited in claim 1); including pharmaceutical compositions, with excipient [0179](as recited in claim 16).
Grue-Sorensen et al. does not teach: HDAC inhibitor, SAHA (as read upon in claims 1 and recited in claims 8, 13, 14).
Roizman et al. teaches: methods of controlling state of virus, including reactivating latent virus (abstract); including reactivation and drug treatment [0070]; including wherein administration of antiviral agent allows for reduction or eradication of reactivated virus [0009]; including methods of reducing latent virus comprising administering agents [0050]; including herpes virus [0051](as recited in claim 1); including activation of latent HSV [0061]; including HDAC inhibitor (Table 1); including use of SAHA [0012](as recited in and read upon in claims 1, 8, 13, 14); wherein HDAC inhibitor promotes reactivation of virus [0012]; wherein drugs were added in Table 1 to induce reactivation of latent HSV [0061].
One of ordinary skill in the art would have been motivated to combine the ingenol-3- angelate as taught by Grue-Sorensen et al. with the SAHA as taught by Roizman et al. Grue- Sorensen et al. teaches treatment of herpesvirus infection, and Roizman et al. also teaches or suggests treatment of herpesvirus infection by administration of antiviral agent and reduction of latent virus and activation of latent HSV as part of controlling state of virus (See MPEP 2144.06: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). Further, “amount effective” as recited in claim 2 is considered to be that determined by routine optimization according to one of ordinary skill in the art in view of the teachings of Grue-Sorensen et al. in view of Roizman et al. (See MPEP 2144.04: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation; Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
One of ordinary skill in the art would have had a reasonable expectation of success for combining the ingenol-3-angelate as taught by Grue-Sorensen et al. with the SAHA as taught by Roizman et al. There would have been a reasonable expectation of success given the underlying materials (ingenol-3-angelate as taught by Grue-Sorensen et al.; SAHA as taught by Roizman et al.) and methods (treating herpesvirus infection as taught by Grue-Sorensen et al. and Roizman et al.) and are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. (new, necessitated by amendment) Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grue-Sorensen et al. in view of Roizman et al. as applied to claims 1, 2, 8, 13, 14, 16 above, and further in view of Spector et al. (US20100272752; previously cited).
See claim 15 as submitted 7/27/2021.
See the teachings of Grue-Sorensen et al. in view of Roizman et al. above.
Grue-Sorensen et al. in view of Roizman et al. does not teach viral therapy vaccine.
Spector et al. teaches: vaccines to generate immunity against herpesvirus [0022].
One of ordinary skill in the art would have been motivated to use vaccine as taught by Spector et al. with the composition as taught by Grue-Sorensen et al. in view of Roizman et al. Grue-Sorensen et al. in view of Roizman et al. teaches treatment of viral infections such as herpesvirus, and Roizman et al. also teaches treatment of viral infections such as herpesvirus (See MPEP 2144.06: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: “Tt is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for using vaccine as taught by Spector et al. with the composition as taught by Grue-Sorensen et al. in view of Roizman et al. There would have been a reasonable expectation of success given the underlying materials and methods (treating viral infections of herpesvirus as taught by Grue- Sorensen et al. and Roizman et al. and Spector et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
10. Claim 49 is also objected to for depending on rejected claim. 
11. It is noted that claims 1-9 of U.S. Patent No. 10376486 still recite retrovirus (non-elected species as read upon in claim 1). Further, claims 1, 5-11, 15-21, 25-29, 33-39, 43-46 of copending Application No. 16/805429 also still recite retrovirus (non-elected species as read upon in claim 1).
12. No claims are allowed.
13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648